Citation Nr: 1702739	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  15-45 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1954 to March 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) and a June 2015 rating decision by the Muskogee, Oklahoma, RO.  The Veteran's record is in the jurisdiction of the Winston-Salem RO.  In September 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  At the hearing additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration. 

[In a VA Form 21-22a received on May 20, 2016, the Veteran appointed his daughter as his representative under 38 C.F.R. § 14.630, which provides that "any person may be authorized to prepare, present, and prosecute one claim."  Here, that claim (received in May 2016) was entitlement to service connection for a traumatic brain injury (TBI) with migraine headaches, which was granted in a November 2016 rating decision.  With respect to the claims addressed herein, the Veteran's representative remains Disabled American Veterans.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of service connection for bilateral hearing loss, tinnitus, and a low back disability (all on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  During the September 2016 Board hearing, prior to the promulgation of a decision in the matter, the Veteran expressed his intent to withdraw his appeal seeking service connection for COPD; there is no question of fact or law in this matter remaining for the Board to consider.

2.  An unappealed September 2007 rating decision denied the Veteran service connection for bilateral hearing loss and tinnitus essentially based on findings that such disabilities were not related to his service.  

3.  Evidence received since the September 2007 rating decision includes an opinion relating hearing loss and tinnitus to the Veteran's service and lay testimony of continuity of symptomatology since service; relates to the unestablished facts necessary to substantiate claims of service connection for such disabilities; and raises a reasonable possibility of substantiating such claims. 

4.  An unappealed February 2007 rating decision denied the Veteran service connection for a low back disability essentially based on a finding that such disability was not shown to be related to a disease or injury in service.  

5.  Evidence received since the February 2007 rating decision includes a statement from the Veteran's then-treating physician and lay testimony of continuity of symptomatology since service; relates to the unestablished facts necessary to substantiate claims of service connection for such disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  With respect to the Veteran's claim seeking service connection for COPD, the criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal regarding such claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  New and material evidence has been received and the claims of service connection for bilateral hearing loss, tinnitus, and a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA applies to the instant claims.  Inasmuch as the Veteran expressed his intent to withdraw his appeal seeking service connection for COPD, and as this decision grants that portion of the remaining benefit sought being decided herein (reopens the claims), there is no reason to belabor the impact of the VCAA on the matters since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Service Connection for COPD

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

On the record during the September 2016 Board hearing, the Veteran indicated that he was withdrawing his appeal seeking service connection for COPD.  Hence there remain no allegations of error of fact or law remaining for appellate consideration in the matter.  Accordingly, the Board no longer has jurisdiction to consider an appeal in this matter; the appeal must be dismissed.

Claims to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A February 2007 rating decision denied the Veteran service connection for bilateral hearing loss, tinnitus, and a low back disability based on findings that such disabilities were not shown, permanent or chronic injuries were not shown in service, and any such disability was unrelated to service.  In July 2007, the Veteran asked for reconsideration of the February 2007 rating decision regarding the claims of service connection for bilateral hearing loss and tinnitus; a September 2007 rating decision reconsidered those claims, and continued the denials, finding that the disabilities were unrelated to service.  He did not appeal that rating decision, or submit new and material evidence within a year following.  Accordingly, it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the February and September 2007 rating decisions included service treatment records (STRs) and private treatment records, which did not show or suggest a nexus between the Veteran's claimed disabilities and his service.  As the claims were previously denied based on findings that the Veteran's current disabilities are unrelated to service, for evidence to be new and material, it must relate to this unestablished fact (i.e., it must tend to show a nexus between such current disabilities and his service).

Regarding the hearing loss and tinnitus claims, evidence received since the 2007 rating decisions includes a June 2014 audiogram and nexus statement which tend to relate the Veteran's hearing loss and tinnitus to his service, sworn hearing testimony by the Veteran indicating that his hearing loss began in service, and testimony by his spouse that upon separation his hearing was not as good as that of "an ordinary person."

Regarding a low back disability, evidence received since the February 2007 rating decision includes 1991-1992 private medical records (which show an October 1991 on-the-job back injury and a December 1991 laminectomy), an August 2016 statement from Dr. R.W. indicating that he treated the Veteran for back pain in the 1960s, a September 2016 statement from the Veteran's daughter's regarding his back pain and that he used a brace at times during her childhood, and the Veteran's sworn testimony that his back has bothered him since service (all of which tend to relate his current lumbar strain to service).    

The lay statements of the Veteran, his spouse, and his daughter (presumed credible for the purpose of reopening), as well as the newly submitted medical evidence, are new evidence, in that they were not part of the record at the time of the prior final denial, and material evidence, in that they tend to show that the claimed disabilities may be related to the Veteran's service.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is new and material, and that the claims of service connection for bilateral hearing loss, tinnitus, and a low back disability may be reopened.


ORDER

The appeal seeking service connection for COPD is dismissed.  

The appeals to reopen claims of service connection for bilateral hearing loss, tinnitus, and a low back disability are granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his now reopened claims.

Service Connection for Bilateral Hearing Loss and Tinnitus

The record contains a June 2014 private audiogram and nexus opinion.  However, the medical opinion presented does not apply the proper standard of review ("contributed to" versus "at least as likely as not") is presented in speculative terms ("may cause instant permanent damage" as well as "may cause significant damage to micro-anatomical structures in the inner ear resulting in significant hearing loss over time"), and does not include citation to medical authority.  The Board finds the opinion inadequate for rating purposes; a new medical opinion is necessary.  

The Veteran has testified that during service he was exposed to acoustic trauma as he served as a loader for five-inch guns during General Quarters (GQ) drills.  See September 2016 Board hearing transcript.  He also testified that following service he worked as a police officer for over a decade and owned a sewing company.  A medical opinion that addresses whether the Veteran's hearing loss and tinnitus may be related to noise trauma in service, adequate for rating purposes, is necessary.
Service Connection for a Low Back Disability

On January 2015 VA spine examination, following review of the file, and interview and examination of the Veteran, the examiner opined that the Veteran's current lumbar strain is less likely than not related to his service, to include as due to a February 1956 motor vehicle accident therein (when a lumbosacral area contusion was diagnosed).  However, the rationale for the opinion does not acknowledge the Veteran's report of continuing symptomatology since the injury in service.  Furthermore, the opinion did not encompass the August 2016 (received by VA in September 2016) statement by Dr. R.W. indicating that he treated the Veteran for low back pain in the 1960s (suggesting postservice continuity of symptoms) or the Veteran's daughter's September 2016 statement indicating that he had back pain and used a brace at times during her childhood.  [The Board notes that records of treatment from Dr. R.W. are unavailable as he has retired.  See the Veteran's daughter's September 2016 statement; see also September 2016 Board hearing transcript, p. 20.]  As the opinion does not acknowledge the lay statements in the record or Dr. R.W.'s August 2016 statement, it is inadequate for rating purposes and another medical opinion is necessary.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for hearing loss, tinnitus, and his low back since service, and to provide the authorizations necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete clinical records (i.e., those not already associated with the record) from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

The AOJ should specifically secure for the record any updated records of VA evaluations or treatment the Veteran has received for hearing loss, tinnitus, and his low back since October 2016.

2.  Thereafter, the AOJ should arrange for an audiological examination of the Veteran to determine the likely etiology of his current bilateral hearing loss/tinnitus. Based on review of the entire record (to include this remand and any records received pursuant to the development ordered above) and examination/interview of the Veteran, the consulting audiologist should offer opinions that respond to the following [for purposes of this opinion the consulting provider should acknowledge that it is not in dispute that during service the Veteran was subjected to loud noises]: 

(a) Please confirm whether or not the Veteran has a hearing loss disability (in accordance with 38 C.F.R. § 3.385) in either/both ear(s) and/or tinnitus?

(b) Please identify the likely etiology for any hearing loss disability and tinnitus.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include as due to exposure to acoustic trauma therein.  
The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.  The rationale for the opinions provided must specifically include comment on the private June 2014 private medical opinion of record, expressing agreement or disagreement with the opinion, and explaining the rationale for the agreement or disagreement.  

3.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely etiology of his current low back disability.  The Veteran's entire record (to include this remand and the January 2015 VA spine examination report) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each low back disability entity found.

(b) Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?

The examiner must consider and discuss the following:

1991-1992 clinical records of an on-the job injury, laminectomy, and rehabilitation therapy;
Dr. R.W.'s August 2016 statement that he saw the Veteran for back pain in the 1960s (with records of the treatment unavailable);
The Veteran's September 2016 testimony/lay report of continuity of symptomatology since service; and, 
The Veteran's daughter's September 2016 statement regarding his back pain and use of a brace during her childhood.

The examiner should explain the rationale for all opinions, citing to supporting factual data, as deemed appropriate.  

4.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


